Citation Nr: 1334017	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-42 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to service connection for a right foot disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This appeal arises before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO, in pertinent part, denied service-connection for diabetic retinopathy and continued the 10 percent evaluation assigned to the service-connected DJD of the left knee. 

The Veteran presented testimony before the Board in March 2013; a transcript of the hearing has been associated with the claims folder.

During the March 2013 Board hearing, the Veteran raised a claim of entitlement to service connection for a shoulder disability, to include as secondary to the service-connected DJD of the left knee.  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  During the March 2013 Board hearing, the Veteran also raised a claim for TDIU.    

The claim for TDIU, as well as the claim for increased compensation for DJD of the left knee, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In March 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for diabetic retinopathy.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for diabetic retinopathy have been met. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2006, the Veteran filed a claim for entitlement to service connection for diabetic retinopathy (also claimed as an eye condition).  By a rating decision dated in April 2007, this claim was denied.  The Veteran perfected an appeal to this issue in September 2010.  In a hearing before the Board in March 2013, and again in a written statement dated in March 2013, the Veteran expressly withdrew this issue. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

Accordingly, the Board finds that the Veteran has withdrawn his appeal as to this issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of service connection for diabetic retinopathy. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed. 


ORDER

The claim of entitlement to service connection for diabetic retinopathy is dismissed. 


REMAND

The Veteran claims entitlement to an evaluation in excess of 10 percent for the service-connected DJD of the left knee.  A preliminary review of the record discloses the matter is not ready for appellate disposition.

The record compiled for appellate review of this matter appears incomplete.  The Veteran testified that he receives Social Security Administration (SSA) disability benefits (due to disabilities that include the left knee at issue herein).  As there is a reasonable possibility that SSA records would aid the Veteran is substantiating his claim for service connection, those records must be secured.  38 C.F.R. § 3.159(c)(2).

Additional VA outpatient treatment records dated between September 2004 and June 2013 were added to Virtual VA (VA's electronic database storage), after the claim was certified to the Board in October 2012.  The Veteran was notified that his claim had been transferred to the Board in a March 2013 letter.  The Veteran has not waived initial RO adjudication of this evidence.  On remand, that evidence must be reviewed by the RO 38 C.F.R. § 20.1304(c).  

In light of the outstanding records (it is essential that each disability be viewed in relation to is history) and the Veteran's contentions that his left knee disability is now productive of instability causing him to fall multiple times since his last VA examination, a new VA is necessary.  The last VA examination with regard to the left knee was dated in September 2011.  It is not clear from current record whether or not the Veteran's service-connected DJD of the left knee has compensable recurrent subluxation or lateral instability manifestations, and further examination is needed to address that question.  

The Veteran testified before the Board in March 2013 that his service-connected left knee disability and now service-connected cardiomyopathy were partly responsible for his retirement in 2008 as a special investigator for the Department of Motor Vehicles.  He additionally testified that his SSA disability award was based in part on his left knee disability.  Consequently, the issue of entitlement to a TDIU has been raised.  

Updated records of any VA treatment the Veteran has received for the disabilities at issue since June 2013 (the last records associated with Virtual VA) are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copy of the administrative decision awarding the Veteran SSA disability benefits (and all medical records considered in such determination).  

2.  Obtain copies of the complete updated (since June 2013) VA clinical records of all evaluations and treatment the Veteran received for disabilities remaining at issue.   All requests for records and their responses must be associated with the claims folder.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to ascertain the severity of his service-connected DJD of the left knee and the impact on employability, if any.  The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be available for review by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests or studies must be completed (e.g., to assess any recurrent subluxation or lateral instability).  The examiner should describe all findings in detail.    

4.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (right eye cataract and left eye pseudophakia; posttraumatic stress disorder; diabetes mellitus; coronary artery disease; degenerative joint disease, left knee; and kidney stones) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for an evaluation in excess of 10 percent for the service-connected DJD of the left knee in light of all evidence of record, to include any pertinent evidence contained within Virtual VA and dated after the October 2012 supplemental statement of the case was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

7.  Take appropriate action to develop and adjudicate the Veteran's claim for a TDIU, which was part of his claim for increased rating for DJD of the left knee.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including the issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


